                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

LEROY WILLIS,                           *

      Plaintiff,                        *

vs.                                     *
                                                   CASE NO. 4:18-CV-162 (CDL)
SECRETARY, DEPARTMENT OF                *
DEFENSE,
                                        *
      Defendant.
                                        *

                                 O R D E R

      Leroy Willis was an employee at the commissary at Fort

Benning, Georgia.       He claims that he was discriminated against

because    of   his   race   (“Black”),         color    (“Dark    Skin”),    gender

(“Male”), religion (“Christian”), age (56 at the time of the

alleged discrimination), and in retaliation for complaining of

unlawful employment discrimination.                Compl. §§ I.C & I.D., ECF

No.   1.    The   Government    filed       a   motion    for     judgment   on   the

pleadings or, in the alternative, motion for summary judgment.

Because the Government relies on matters outside the pleadings

in support of its motion, the Court construes it as a motion for

summary judgment.      That motion (ECF No. 12) is granted.

                        SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                          Fed. R.
Civ. P. 56(a).            In determining whether a              genuine dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.              Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).             A fact is material if it is relevant

or necessary to the outcome of the suit.                  Id. at 248.         A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                    Id.

      In accordance with the Court’s local rules, the Government

submitted     a    statement     of   undisputed        material      facts    with   its

summary      judgment      motion.       See     M.D.    Ga.     R.    56     (requiring

statement of material facts that is supported by the record).

Willis, who is proceeding pro se, received a notice regarding

the significance of the Government’s summary judgment motion and

of his opportunity to respond to the motion and statement of

material facts.           Notice to Pro Se Party of Mot. for Summ. J.,

ECF   No.    15.    Though      Willis   filed    a     response      brief     and   one

attachment, he did not respond to the Government’s statement of

material      facts.        Therefore,     the     Government’s         statement      of

material facts is deemed admitted pursuant to Local Rule 56.

See   M.D.    Ga.    R.    56   (“All    material       facts    contained       in   the

movant’s statement which are not specifically controverted by

specific citation to particular parts of materials in the record


                                          2
shall   be   deemed   to    have   been    admitted,    unless    otherwise

inappropriate.”).     The Court reviewed the Government’s citations

to the record to determine if a genuine factual dispute exists.

See Reese v. Herbert, 527 F.3d 1253, 1269 (11th Cir. 2008).

Willis did submit, as part of his brief, a statement of facts

with citations to “Investigative File.”            The investigative file

is not part of the present record, so the Court cannot verify

Willis’s citations to it.

                            FACTUAL BACKGROUND

    Willis is a black man who was born in 1959.                    He is a

Christian.    In June 2014, he received a temporary appointment as

a store worker at the Fort Benning commissary.              His immediate

supervisor was Phyllis Chenault.           Willis asserts that he was

discriminated against during his employment in two ways.

    First, Willis claims that he was not paid for three days

while he was serving on jury duty.         Willis Dep. 26:13-18, 26:24-

27:1, ECF No. 14.          Willis was not scheduled to work at the

commissary on those three days.           Id.     He asserts that a black

woman named Wanda was paid for her time on jury duty.                Willis

Dep. 29:3-18. There is no evidence that Wanda was not scheduled

to work at the commissary on the days when she had jury duty.

    Second,    Willis   contends    that    his    supervisor    refused   to

grant him religious accommodations on Sundays.           Willis knew when

he was hired that he might have to work on Sundays.                He asked


                                    3
his supervisor if he could “come in a little later on Sunday” so

that he could attend Sunday School before work.                           Id. 39:8-11.

Willis was scheduled to work on Sundays beginning at 11:00 a.m.

Mot. for Summ. J. Attach. 5, Time Cards, ECF No. 12-5.

    Willis filed an “EEO complaint” on December 5, 2014 and

told Chenault about it the same day.                        Compl. 5; Willis Dep.

63:6-24.     According to Willis, Chenault began making negative

comments    about      him     the   next    day.        Willis   was   terminated      on

January 16, 2015.         In her termination memo, Chenault stated that

Willis (1) “disturbed other employees while they were working,

even after [he was] told not to do so” on December 5, 2014; (2)

was unable to fill his section of the produce case in a timely

manner and that another employee had to be assigned to help on

December 20, 2014; and (3) failed to follow instructions when he

was asked to help move pallets on December 22, 2014.                          Memo to L.

Willis     from    P.     Chenault        (Jan.     16,     2015),      ECF   No.     12-3

[hereinafter “Termination Memo”].                   Chenault further stated that

Willis was counseled regarding his conduct and performance but

did not improve.             Id.     Finally, Chenault stated that Willis’s

“conduct adversely affects the efficiency of [the commissary’s]

service    and     will       not    be     tolerated.        Therefore,       for    the

efficiency        of     the       service,       your     appointment        is     being

terminated.”       Id.




                                              4
      Willis        filed          an      administrative                action           claiming

discrimination      and     retaliation.              After         an   administrative           law

judge dismissed his complaint, Willis filed this action.

                                         DISCUSSION

I.    Willis’s Discrimination Claims

      Willis’s     claims        of     discrimination          based         on    race,       color,

gender, and religion arise under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.                                   To prove these

claims, Willis must establish that the Government discriminated

against    him    in    the      terms     and      conditions           of    his      employment

because of his “race, color, religion, [or] sex” or that “race,

color, religion, [or] sex . . . was a motivating factor” behind

the   employer’s       decision.          42     U.S.C.        §§ 2000e-2(a)(1),                2000e-

2(m).     Willis’s age discrimination claim arises under the Age

Discrimination      in    Employment           Act,      29    U.S.C.         §§ 621-634.           To

prove     that    claim,         Willis       must       show       that       the      Government

discriminated against him in the terms and conditions of his

employment       “because     of      [his]    age.”           29    U.S.C.         §    623(a)(1).

Willis did not present evidence or even allege any facts to

suggest that the Government discriminated against him because of

his   race,      color,     or     age    or     that         his    race      or       color    were

motivating        factors          behind          the        Government’s               decisions.

Therefore, the Government is entitled to summary judgment on

Willis’s race, color, and age discrimination claims.



                                               5
    Willis’s sex discrimination claim is based on his assertion

that he was not paid for three days that he served jury duty

(when he was not scheduled to work at the commissary), but a

woman named Wanda was paid for her time on jury duty.                          Willis

may survive summary judgment by pointing to direct evidence that

he was discriminated against with regard to his pay because of

his sex or by pointing to circumstantial evidence that would

allow a jury to infer intentional discrimination.                      See Quigg v.

Thomas Cty. Sch. Dist., 814 F.3d 1227, 1235 (11th Cir. 2016)

(stating   that      Title     VII     “discrimination           claims       can   be

established   with    either    direct      or    circumstantial         evidence”).

Willis did not point to any direct evidence that he was, because

of his sex, denied pay for three days that he was not scheduled

to work while he was on jury duty.               He also did not point to any

circumstantial    evidence      that    would      allow     a    jury    to    infer

intentional discrimination, such as evidence that he and Wanda

both served jury duty on days when they were not scheduled to

work at the commissary and Wanda was paid for those days but

Willis wasn’t.    Accordingly, Willis did not present evidence to

survive summary judgment on his sex discrimination claim.

    Willis’s     religious     discrimination        claim       is   based    on   his

contention that his supervisor refused to grant him a religious

accommodation on Sundays.            Under Title VII, an employer “has a

‘statutory obligation to make reasonable accommodation for the


                                        6
religious observances of its employees, short of incurring an

undue     hardship.’”      Walden    v.       Ctrs.   for    Disease     Control    &

Prevention, 669 F.3d 1277, 1293 (11th Cir. 2012) (quoting Trans

World Airlines, Inc. v. Hardison, 432 U.S. 63, 75, (1977)).                      “To

succeed on a claim based on an employer’s failure to accommodate

religious practices, an employee must first establish a prima

facie case of religious discrimination by showing that he (1)

had   a   bona   fide   religious    belief       that      conflicted    with     an

employment requirement, (2) informed his employer of his belief,

and (3) was disciplined or discharged for failing to comply with

the conflicting employment requirement.” Walker v. Indian River

Transp. Co., 741 F. App’x 740, 746 (11th Cir. 2018) (per curiam)

(citing    Morrissette-Brown    v.    Mobile      Infirmary     Med.     Ctr.,     506

F.3d 1317, 1321 (11th Cir. 2007)).

      Willis did not present any evidence that he holds a sincere

belief that his religion requires him to attend Sunday School.

Cf. Lake v. B.F. Goodrich Co., 837 F.2d 449, 450 (11th Cir.

1988) (noting that employee had a sincerely held belief that his

Seventh Day Adventist faith did not allow him to work on the

sabbath without endangering his immortal soul).                 It is one thing

to enjoy Sunday School, but it is another to hold a sincere

belief    that   missing   Sunday    School      is   forbidden    by     religious

beliefs.     Even if Willis did hold a bona fide religious belief

that required him to attend Sunday School, Willis did not point


                                          7
to evidence of a conflict between that belief and his employment

requirements.       There is evidence that Willis asked to “come in a

little later on Sunday” so that he could attend Sunday School

before    work,    Willis    Dep.       39:8-11,    but       Willis    pointed        to   no

evidence that his 11:00 a.m. Sunday shift start time conflicted

with Sunday School.          Finally, Willis did not point to evidence

that he was ever disciplined because of his religious practices.

For   these      reasons,    the       Government        is    entitled        to   summary

judgment on Willis’s religious discrimination claim.

II.   Willis’s Retaliation Claim

      In addition to his discrimination claims, Willis asserts a

Title VII retaliation claim, asserting that he was terminated

for   complaining     of     unlawful        discrimination.            To     prove     this

claim, Willis must establish that the Government discriminated

against    him     “because       he     has     opposed”       discrimination           made

unlawful    by    Title     VII    or    “because        he    has     made     a   charge,

testified,       assisted,    or       participated       in    any     manner      in      an

investigation,      proceeding,         or     hearing    under”       Title    VII.        42

U.S.C.A. § 2000e-3(a).            Willis did not point to direct evidence

of retaliatory discharge, so he may proceed under the “McDonnell

Douglas burden shifting framework.”                      Smelter v. S. Home Care

Servs. Inc., 904 F.3d 1276, 1293 (11th Cir. 2018).

      The first step in the McDonnell Douglas framework is for

the employee to establish a prima facie case of retaliation.


                                             8
The present record viewed in the light most favorable to Willis

establishes that Willis filed an “EEO complaint” on December 5,

2014 and told Chenault about it the same day.               Willis Dep. 63:6-

24.   Willis was terminated the next month, and Chenault signed

his termination memo.        The Court assumes for summary judgment

purposes that this evidence establishes a prima facie case of

retaliatory termination.      So, “the burden shifts to the employer

to produce evidence that its action was taken for a legitimate,

nondiscriminatory reason.”        Smelter, 904 F.3d at 1293.

      The Government proffered legitimate nonretaliatory reasons

for   Willis’s   termination:     he     disturbed    other    employees,   was

inefficient at his job and required extra help, and did not

follow   instructions      when    he       was   asked   to   move   pallets.

Termination Memo. Despite counseling, Willis did not improve.

Id.   And, Willis’s conduct adversely affected the efficiency of

the commissary’s service.          Id.        To survive summary judgment,

Willis   must    present   evidence      to   show   that   the   Government’s

“proffered reason was merely a pretext to mask discriminatory

actions.” Smelter, 904 F.3d at 1293 (quoting Brown v. Alabama

Dep’t of Transp., 597 F.3d 1160, 1182 (11th Cir. 2010)).

      Willis can carry his burden on pretext by casting doubt on

the Government’s proffered nonretaliatory reasons “sufficient to

allow a reasonable factfinder to determine that [they] were not

what actually motivated [the Government’s] conduct.” Id. (first


                                        9
alteration in original) (quoting Silvera v. Orange Cty. Sch.

Bd., 244 F.3d 1253, 1258 (11th Cir. 2001)).                      Willis did not

point    to   any   evidence    to     cast   doubt    on      the   Government’s

proffered reasons.        He notes in his response brief that his

supervisor claimed Willis was disturbing another worker, but he

does    not   dispute   that   it    happened.1       Willis    asserts   in   his

response brief that he moved pallets, but he did not present any

evidence to dispute that he did not follow instructions when

asked to move the pallets.           And, Willis did not present evidence

to dispute that he needed extra help to fill his section of the

produce case in a timely manner.               Accordingly, Willis did not

meet his burden of establishing pretext, and the Government is

entitled to summary judgment on his retaliation claim.

                                    CONCLUSION

       For the reasons set forth above, the Government’s motion

for summary judgment (ECF NO. 12) is granted.

       IT IS SO ORDERED, this 3rd day of October, 2019.

                                            S/Clay D. Land
                                            CLAY D. LAND
                                            CHIEF U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA




1 The Court emphasizes that Willis’s response brief is not evidence.
The Court nonetheless reviewed the response and determined that it
would not create a genuine fact dispute on Willis’s claims even if it
were reduced to admissible form.


                                       10
